Third-Quarter 2011 Financial Results October 27, 2011 Grupo TMM Forward-Looking Statements 2 On Today’s Call •José Serrano, Chairman and CEO •Jacinto Marina, Deputy CEO •Carlos Aguilar, CFO •Luis Ocejo, Maritime •Roberto Martínez, Ports and Terminals 3 Consolidated Financial Results Revenue Operating Profit EBITDA *Millions of U.S.$ -8.0% -11.7% -28.6% -17.5% -15.8% -8.7% 4 Maritime Financial Results 5 Revenue Operating Profit *Millions of U.S.$ -12.9% -16.7% -29.5% -31.4% Maritime Financial Results Revenue Improvement During 2011 *Millions of U.S.$ 6 12.1% Maritime Financial Results Nine Months 2011 *Millions of U.S.$ •Offshore Vessels •Harbor towage ØIncreased ship calls ØHigher average revenue /call 7 TMM’s Maritime Fleet Fleet: 28 Fleet: 7 Fleet: 5 Fleet: 2 Offshore Vessels - Sound of Campeche Product Tankers - Pacific Coast & Gulf of Mexico Harbor Towage - Manzanillo Chemical Tankers - Gulf of Mexico inter- coastal services 8 Offshore and Product Tanker Data Snapshot Q3 2010 Q3 2011 Revenue Available Days Average Vessels 32 28 Utilization 80.3% 88.0% Q3 2010 Q3 2011 Revenue Available Days Average Vessels 7 7 Utilization 99.5% 99.8% Offshore Fleet Product Tanker Fleet *Q3 2011 offhire days: offshore fleet 308 days and product tanker fleet 1 day 9 Ports and Terminals Financial Results *Millions of U.S.$ 10 Revenue Operating Profit 25.4% 20.1% unchanged 2.3% Ports and Terminals Financial Results Autos Handled at Puebla, Saltillo and Acapulco 11 31.7% Logistics Financial Results Nine Months 2011 •Excluding $6.7m from sale of assets in April 2010, revenue increased 3.5% •Auto hauling revenue improved 32.8% •Trucking profit improved from a loss of $0.2m to a profit of $1.0m 12 Total Debt* Nine Months 2011 As of 12/31/10 As of 09/30/11 Mexican Trust Certificates** Securitization Facility Other Corporate debt TOTAL DEBT •Peso-denominated debt reduced $66.8m from depreciation of peso vs. dollar •Net debt reduced by $30.8m •Of total debt, only 1.4%, or $11.0m, is short-term *Millions of U.S.$ 13 ** 20-year term, peso denominatedand non-recourse to the Company Exchange Rate:12.38 pesos/dollar at 12/31/10 and 13.46 pesos/dollar at 09/30/11 Five-Year Growth Strategy •Container and Liquids Terminal at Port of Tuxpan ØConcession to operate and environmental permits in place •Add specialized offshore vessels to TMM’s fleet ØMeet increasing demand for deep water exploration in Mexico 14 Third-Quarter 2011 Financial Results October 27, 2011 Grupo TMM
